Citation Nr: 0903733	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  99-20 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
prior to June 20, 2007, and to a 60 percent evaluation from 
June 20, 2007, for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The veteran served a period of active service from November 
1970 to May 1971.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) from the March 1999 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for bronchial asthma and assigned a 10 percent disability 
rating, effective from March 21, 1996.  In an April 1999 
rating decision, the RO granted an increased evaluation of 30 
percent for the veteran's service-connected bronchial asthma, 
effective from October 7, 1996.

In January 2001, the Board remanded the veteran's claim to 
obtain a VA examination, to request records from the Social 
Security Administration (SSA), and for action consistent with 
the Veterans Claims Assistance Act of 2000 (VCAA),  
38 U.S.C.A. §§  5100 et. seq. (West 2002).

In an April 2004 decision, the Board granted an initial 
evaluation of 30 percent for bronchial asthma, effective for 
the period from March 21, 1996 to October 7, 1996.  The Board 
also remanded the issue of entitlement to an increased 
evaluation in excess of 30 percent for bronchial asthma to 
obtain an additional VA examination report.  The Board's 
decision was effectuated by a May 2004 rating decision, which 
assigned an evaluation of 30 percent for the veteran's 
service-connected bronchial asthma, effective from March 21, 
1996.  The case was subsequently returned to the Board for 
further appellate review

In a decision dated in June 2005, the Board denied 
entitlement to an initial evaluation in excess of 30 percent 
for bronchial asthma.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in an Order dated in November 2005 the 
Court granted a Joint Motion for Remand filed with the Court 
and vacated the Board's decision.  The Court returned the 
issue to the Board for compliance with the instructions in 
the Joint Motion.  In June 2006, the Board remanded the claim 
to obtain outstanding medical records and to provide the 
veteran with an additional VA examination.  
 
In a December 2007 rating decision, the RO increased the 
rating assigned for bronchial asthma of 60 percent disabling, 
effective June 20, 2007.  As this does not represent a full 
grant of the benefit sought, the matter remains on appeal.  
Overall, the various decisions resulted in staged ratings as 
reflected on the title page.  The case is now ready for 
further appellate review.


FINDINGS OF FACT

1.  Prior to June 20, 2007, the veteran's bronchial asthma 
was not severe with frequent attacks of asthma (one or more 
attacks weekly); marked dyspnea on exertion between attacks 
with only temporary relief by medication; more than light 
manual labor precluded, and was not productive pulmonary 
function test (PFT) results of an FEV-1 of 40 to 55 percent 
of predicted, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids

2.  From June 20, 2007, the veteran's bronchial asthma was 
not pronounced, with asthmatic attacks very frequently, with 
severe dyspnea on slight exertion between attacks, and marked 
loss of weight or other evidence of severe impairment of 
health, and was not productive of pulmonary function test 
(PFT) results of an FEV-1 of less than 40 percent of the 
value predicted, or an FEV-1/FVC of less than 40 percent of 
the value predicted, or more than one attack per week, with 
episodes of respiratory failure, or when the veteran requires 
the daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  


CONCLUSIONS OF LAW

1.  Prior to June 20, 2007, the criteria for a rating in 
excess of 30 percent for bronchial asthma have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.97, Diagnostic Code 6602 (effective 
prior to October 7, 1996); 38 C.F.R. § 4.97, Diagnostic Code 
6602 (effective October 7, 1996).

2.  From June 20, 2007, the criteria for a rating in excess 
of 60 percent for bronchial asthma have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.97, Diagnostic Code 6602 (effective 
prior to October 7, 1996); 38 C.F.R. § 4.97, Diagnostic Code 
6602 (effective October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5103, 5103A (West 2002), and 38 C.F.R. § 3.156 
(2008), must be examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  This was 
accomplished by September 2003, July 2004, and June 2006 
correspondence from the RO to the veteran with respect to the 
claims of entitlement to service connection and increased 
disability ratings.  The June 2006 letter also indicated that 
in determining a disability rating, the RO considered 
evidence regarding nature and symptoms of the condition, 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  The evidence that 
might support a claim for an increased rating was listed.  
The veteran was told that ratings were assigned with regard 
to severity from 0 percent to 100 percent, depending on the 
specific disability.

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  As to the claim 
regarding the veteran's service-connected bronchial asthma, 
the instant appeal originates from the grant of service 
connection for the disabilities at issue.  Consequently, 
Vazquez-Flores is inapplicable.  See also Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the September 2003, July 2004, and June 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Because a preponderance of the evidence is against the claims 
of entitlement to an initial evaluation in excess of 30 
percent prior to June 20, 2007, and to a 60 percent 
evaluation from June 20, 2007, for bronchial asthma, any 
potentially contested issue regarding a downstream element is 
rendered moot.  Again, the veteran is not prejudiced by the 
Board's consideration of the pending issues.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  However, 
the VCAA was enacted in November 2000, after the initial 
adjudication of the veteran's claim by the RO in March 1999.  
Consequently, it was impossible to provide notice of the VCAA 
before the initial adjudication in that claim.  After notice 
was provided, the RO readjudicated the matter in a December 
2007 rating decision.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (holding that a timing error can be 
cured when VA employs proper subsequent process).

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical examination when 
such is necessary to make a decision on the claim.  The 
record contains the veteran's VA outpatient reports, private 
treatment records from Bay Medical center, and Social 
Security Administration records.

Based on the foregoing, VA satisfied its duties to the 
veteran.

II. Factual Background

Tallahassee VA Outpatient and Gainesville VA Medical Center 
(VAMC) treatment records dated in 1995 noted a history of 
bronchitis/asthma.  In December 1996, the veteran was treated 
as a VA outpatient for an annual physical examination.  He 
weighed 159 pounds.  His lungs were clear but breath sounds 
were slightly decreased.  In December 1997, he weighed 163 
pounds, his breath sounds were decrease and he was wheezing.  
The diagnosis was bronchitis.  He was to continue on an 
albuterol inhaler.  A March 2001 record noted that the asthma 
was "relatively well controlled." An August 2003 record 
reported that the veteran had chronic asthma with no severe 
exacerbations in the past few months.  
At a June 1996 VA general medical examination, the veteran 
reported using an albuterol inhaler.  He weighed 162.5 
pounds.  He had a history of bronchial asthma. Heat and 
humidity worsened his symptoms.  His respiratory system was 
evaluated as normal.  Diagnoses included history of bronchial 
asthma.  

At a November 1997 hearing, the veteran testified that VA 
physicians treated his asthma.  He had been prescribed an 
inhaler.  He had shortness of breath and tired easily.  

At a March 1999 VA examination, the examiner noted that the 
veteran had retired due to complications from diabetes 
mellitus, asthmatic bronchitis, and back problems.  He did 
not have fever or night sweats.  No weight loss or gain was 
noted.  He was not hypersomnolent during daytime.  He had no 
hemoptysis.  He treated his symptoms using an albuterol 
inhaler four times per day.  He had had blood pressure 
elevations at times because of his multiple medications and 
the stress with his respiratory problems.  Examination of his 
chest revealed marked inspiratory and expiratory wheezing and 
prolonged inspiratory and expiratory rate.  A pulse oximeter 
before and after exercise revealed 100 percent oxygen before 
exercise and 98 percent oxygen afterward.  That was not an 
abnormal change for someone with asthma.  There was a slight 
impairment with respirations because of the appellant's 
asthma, but his post exercise level was normal.  There was no 
pulmonary hypertension, left ventricular hypertrophy, cor 
pulmonale, or congestive heart failure.  There was no 
pulmonary embolism, respiratory failure, chronic pulmonary 
thromboembolism, ankylosing spondylitis, or malignancy.  The 
examiner described the appellant's respiratory disease as 
significant asthmatic bronchitis, only partially relieved by 
medication.  PFT results showed an FVC predicted value of 
4.42 and a predicted FEV-1 value of 3.53.  Post-medication 
showed an FVC value of 3.10, and an FEV-1 value of 2.48.  
Spirometry revealed a mildly reduced FVC with proportionate 
reduction in flow rates, yielding a normal FEV-1/FVC ratio.  
The impression was a pattern of mild restriction, although 
that diagnosis could not be made from spirometry alone.  

Records received in April 2001 from the Social Security 
Administration showed that the veteran was granted benefits 
in October 1996, primarily for schizophrenic disorders and 
diabetes mellitus.  The included medical records were from 
multiple sources dated from December 1987 to April 1996.  On 
a list of active prescriptions dated in June 1996, he 
reported that the only medication he was using for his asthma 
was an albuterol inhaler, once in the morning, then as 
needed.  

April 2001 VA examination with PFT's performed in May 2001 
showed no complaints of dyspnea, and was noted to only be 
seen for asthma every four to six months.  On auscultation, 
the veteran's breath sounds were noted as rather suppressed 
with a prolonged expiratory phase and he developed paroxysms 
of coughing on forced expiration.  Chest x-ray was 
interpreted as normal.  An electro-cardiogram was essentially 
normal.  Resting pulse oximetry was 98% and this level was 
maintained after exertion.  PFT results showed an FVC 
predicted value of 4.35 and a predicted FEV-1 value of 3.47.  
Post-medication showed an FVC value of 2.7 and an FEV-1 value 
of 2.20.  The percentage of FEV-1 (or FEV-1/FVC) was reported 
as 81.5%.  The examiner noted that the veteran was not doing 
well under the present treatment program and he indeed had 
quite severe wheezing at the time of this examination".

On November 2003 VA examination, it was noted that the claims 
file was reviewed.  The veteran indicated that he had asthma 
attacks that were severe, two times per week that woke him in 
the night with severe coughing spasm.  After he used his 
inhaler, drank a cup of coffee, and waited a short period of 
time, he would return to sleep.  He reported breathing 
problems with weather changes.  He claimed that he 
experienced a tight and wheezing sensation three to four 
times per week.  He did not require any breathing treatments, 
emergency room visits, or oxygen.  He had minimal relief when 
he used a metered-dose inhaler (MDI) for his coughing spasms.  
Current medications included atrovent, two puffs, four times 
a day; albuterol MDI, two puffs, for times a day; and 
flunisolide steroid inhaler one to two times per day.  He 
used adjunct treatments of the albuterol about three to four 
times per day due to shortness of breath and coughing.  

Physical examination revealed that the veteran was 175 
pounds, blood pressure was 163/88 and respiration was 18.  
Pulse oximetry was 96%.  The heart showed regular rate and 
rhythm without evidence of cor pulmonale or right ventricular 
hypertrophy.  There was no murmur, rub, or gallop.  The lungs 
showed diffuse inspiratory/expiratory wheezes without rhonic 
or rales.  There was no peripheral edema.  There was no 
kyphosis or pectus excavatum.  There was mild gynecomastia.  
There was no use of accessory muscles and there was a mild 
increase in AP diameter on evacuation.  The veteran did not 
require any medically ordered bed rest as a result of his 
pulmonary condition.  PFT's were requested, however a message 
from the PF lab indicated that the tests were not completed 
as the veteran developed coughing and vomiting during the 
examination.  The examiner noted that on the exam performed 
in May 2001 the veteran had an FEV-1/FVC ratio of 83.5 that 
indicated a mild obstructive process, but was unable to rule 
out a restrictive process.  Chest x-rays dated in November 
2003 were normal.  CO2 was 30.1 (normal 22-29) suggestive of 
mild metabolic alkalosis.  Hgb and Hct were 13.4/40.2, which 
were mildly decreased.  The examiner remarked that the 
veteran seemed to present with a combination of chronic 
obstructive pulmonary disease (COPD) as well as asthma.  This 
was determined by the presence of the decreased percentage of 
FEV-1/FVC of 83.5 % completed two years ago.  He also had a 
decreased pulse oximetry of 96% at the time of the present 
examination.  The examiner noted that with the multiple 
exposures the veteran had to chemicals, it could predispose 
him to obstructive as well as restrictive lung disease.  
However, the examiner noted that he could not separate these 
processes at this time with any degree of medical certainty.  

On August 2004 VA examination, it was noted that the claims 
file was reviewed.  The veteran reported that he had daily 
productive cough with sputum.  He denied hemoptsis or 
anorexia.  At the time of examination, he weighed 180 pounds.  
His weight fluctuated between 177 to 182 pounds since January 
of this year.  He noted dyspnea on exertion.  He reported a 
frequency of asthma attacks of two to three times per day.  
He noted that his functional status between attacks to 
consisted of "labored breathing".  He used a multidose 
inhaler, including flunisolide 250 mcg, two puffs, twice 
daily; albuterol multidose inhaler two puffs every four hours 
as needed; and a combivent multidose inhaler two puffs four 
times a day for breathing.  The examiner noted that the 
veteran had minimal response to bronchodilator therapy on 
PFT's performed in August 2004.  The veteran stated that he 
had not sought medical attention for asthma since the early 
1990's.  He stated that a physician had not prescribed bed 
rest or any other medications for treatment of asthma for 
several years.  He indicated that he had no known history of 
pulmonary hypertension, right ventricular hypertrophy, or cor 
pulmonary, and there was no evidence of these conditions on 
the present physical examination.  He denied ever being 
prescribed prednisone therapy for control of his asthma.  He 
also denied emergency room or Urgent Care visits for asthma 
symptoms for "several years".  He had no history of 
intubation or mechanical ventilation.  

PFT results revealed a reduced DLCO, which was not consistent 
with a diagnosis of asthma, as DLCO was known to be normal in 
asthma.  The examiner stated that there was evidence of 
bronchial asthma.  However, the examiner found that the PFT 
results were quite useless, given the suboptimal effort 
giving in cooperation with this test.  As reported, the 
veteran had a difficult time performing forced inspiration 
and expiration due to coughing episodes.  The veteran was 
also found to have "poor cooperative effort" by Dr. V., the 
staff pulmonary physician who performed the tests.  In the 
examiner's opinion, the veteran's FVC, FEV-1, and FEV-1/FVC 
ratio were useless data point, given the poor cooperation.  

Treatment records from Bay Medical Center dated from 2005 to 
2006 showed that in October 2005, the veteran was 
hospitalized with progressive difficulty breathing and cough.  
The impression was chronic renal failure for which he 
subsequently underwent hemodialysis.  In February 2006, he 
was seen for coronary artery disease.  In April 2006, he was 
admitted for complaints of shortness of breath and chest 
tightness.  En route, the ambulance personnel administered 
breathing treatment with improvement in his symptoms.  It was 
noted that while the veteran believed that this was an 
exacerbation of his asthma, it was felt by the staff that 
this was more significant than an asthma exacerbation.  Eight 
weeks ago, he underwent cardiac bypass grafting after he had 
tightness in his chest and was apparently having a syncopal 
episode.  He stated that he did have some wheezing with his 
shortness of breath.  It was shown that the dyspnea 
associated with chest tightness resolved.     

On June 2007 VA examination, the veteran reported that he 
used a mometasone inhaler every morning and formoterol 
inhaler a few times per week during seasonal flare-ups.  He 
did not require episodic or continuous oral steroids for 
asthma.  He reported that he did not have dyspnea with 
exertion since his bypass surgery.  He did not get shortness 
of breath and had no exacerbations as long as he stayed on 
his usual asthma regimen.  He had no emergency room visits 
for asthma, no periods of incapacitation due to asthma, no 
required oxygen, and no sequelae of his medication.  
Objective findings showed that his respirations were regular 
and rhythmic.  His lungs were clear without wheezes or 
crackles.  PFT's revealed FEV-1 post-medication was 50 
percent predicted and FEV-1/FVC was 69 percent.  The examiner 
noted that PFT's revealed moderate obstruction lung defect.  
The diagnosis was moderate chronic obstructive pulmonary 
disease (emphysema and bronchial asthma).  The examiner noted 
that the asthmatic component was well controlled with medical 
therapy.  The examiner further stated that it would be mere 
speculation to state the percentage of smoking induced 
emphysema.  The examiner noted that there was no limitation 
of activity due to the veteran's asthma.  

Tallahassee VA Outpatient and Gainesville VAMC treatment 
records dated from 2005 to 2006 showed continued treatment 
for asthma.  A February 2005 record reported the veteran's 
asthma as stable.  A December 2005 record noted that he had 
an asthma flare-up once last week that resolved with a 
nebulizer treatment.  The assessment indicated that he had 
fairly controlled asthma, but he continued to smoke.  

III. Criteria & Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The veteran's claim for service connection for bronchial 
asthma was received in March 1996.  As previously mentioned 
in the Introduction section of this decision, the Board notes 
that the various RO and prior Board decisions ultimately 
assigned a 30 percent rating for the veteran's bronchial 
asthma prior to June 20, 2007, and a 60 percent rating from 
that date.

During the course of this appeal, on October 7, 1996, the 
criteria for evaluation of pulmonary disabilities were 
revised.  When regulations are changed during the course of 
the veteran's appeal, the criteria that are to the advantage 
of the veteran should be applied.  However, if the revised 
regulations are more favorable to the veteran, then an award 
of an increased rating based on a change in law may be 
granted retroactive to, but no earlier than, the effective 
date of the change.  See VAOPGCPREC 3-2003, 65 Fed. Reg. 
33422 (2000).

Prior to October 7, 1996, bronchial asthma was rated 
according to Diagnostic Code 6602.  A 30 percent rating was 
applicable for moderate bronchial asthma, with rather 
frequent asthmatic attacks (separated by only 10-14 day 
intervals) with moderate dyspnea on exertion between attacks.  
A 60 percent rating was warranted for severe bronchial asthma 
with frequent attacks of asthma (one or more attacks weekly); 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  A maximum rating of 100 percent was warranted for 
pronounced bronchial asthma, with asthmatic attacks very 
frequently, with severe dyspnea on slight exertion between 
attacks, and marked loss of weight or other evidence of 
severe impairment of health.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996).

Under the rating criteria in effect since October 7, 1996, a 
30 percent rating is applicable for bronchial asthma when 
there is an FEV-1 of 71 to 80 percent predicted, or; FEV-1/ 
FVC of 56 to 70 percent, or daily inhalational or oral 
bronchodilator therapy; or; inhalational anti-inflammatory 
medication.  A 60 percent rating is applicable when there is 
an FEV-1 of 40 to 55 percent of predicted, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
total (100 percent) rating is warranted when there is an FEV-
1 of less than 40 percent of the value predicted, or an FEV-
1/FVC of less than 40 percent of the value predicted, or more 
than one attack per week, with episodes of respiratory 
failure, or when the veteran requires the daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2008).

A.  Evaluation prior to June 20, 2007

In this case, the Board finds that the severity of the 
veteran's bronchial asthma does not meet the schedular 
requirements for a 60 percent rating under Code 6602; hence, 
no more than a 30 percent rating is assignable under these 
criteria.  At the outset, in the Joint Motion for Remand it 
was agreed that the Board would adequately discuss whether 
the veteran's claimed disorder was of the type in which lay 
observations were competent to identify its existence.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  

The Board recognizes the veteran's contentions as to the 
severity of his bronchial asthma disorder.  Here, the veteran 
reported current subjective symptoms of bronchial asthma 
including complaints of shortness of breath, minor pain in 
the chest cavity from exertion during asthma attacks, 
fatigue, daily asthma attacks, and labored breathing between 
asthma attacks.  More specifically, on November 2003 VA 
examination, he reported that he had asthma attacks that were 
severe, two times per week with severe coughing spasm.  He 
experienced a tight and wheezing sensation three to four 
times per week.  Here, the Board has also considered the 
veteran's written statements that his service-connected 
bronchial asthma is worse than currently evaluated.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses. Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  

The record shows that the same or similar symptoms reported 
by the veteran have also been attributed to other 
disabilities, such as chronic renal failure and residuals of 
cardiac bypass grafting.  In October 2005, the veteran 
presented at Bay Medical Center with progressive difficulty 
breathing and cough, however, the records indicated that the 
symptoms were related to chronic renal failure for which he 
subsequently underwent hemodialysis.  April 2006 hospital 
records showed that he had complaints of shortness of breath 
and chest tightness.  The records specifically noted that the 
veteran thought the symptoms were related to his asthma, but 
the hospital staff felt that the symptoms were more severe 
than an exacerbation of asthma.  It was determined that he 
had a syncopal episode as a residual of his bypass surgery 
and associated dyspnea with chest tightness resolved.  The 
Board finds that while the veteran is competent to report his 
symptoms, such as shortness of breath, he is not competent to 
differentiate whether the symptoms are related to his asthma 
or to his renal failure or cardiovascular problems.  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service - 
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

The objective evidence included a March 1999 VA examination 
report, in which the examiner noted that the veteran suffered 
from significant asthmatic bronchitis, only partially 
relieved by medication and indicated that the veteran was not 
doing well under the present treatment program.  However, 
after PFT's were performed, it was indicated that the veteran 
only had mild restriction.  Although an August 2004 VA 
examination also reported that the veteran had minimal 
response to bronchodilators, the associated PFT's were deemed 
useless.  Of significance is that the evidence of record did 
not show that the veteran's asthma was characterized as 
severe with marked dyspnea.  A March 2001 VA treatment record 
noted that the veteran's asthma was "relatively well 
controlled."  Subsequent VA treatment records from 2001 
through 2006 indicated that the veteran's asthma was at least 
fairly controlled with no severe exacerbations detailed in 
the records.  

A review of the record, as set forth above, showed that the 
veteran had moderate bronchial asthma and failed to provide a 
basis for an evaluation greater than 30 percent under the old 
criteria.  To support his claim for a rating in excess of 30 
percent under the revised criteria, the evidence would need 
to show pulmonary function test results with a FEV-1 40 to 55 
percent predicted or a FEV-1/FVC 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Evidence of record indicated that the veteran underwent VA 
pulmonary function testing conducted in March 1999 and May 
2001.   In cases where pre- and post-bronchodilatation 
results are obtained, it is the post-bronchodilatation 
results that are the operative values for VA purposes.  See 
61 Fed. Reg. 46723 (Sept. 5, 1996).  

In the Joint Motion for Remand, it was agreed that the Board 
would provide an explanation of how the relative values were 
calculated.  In the March 1999 VA examination, the veteran's 
PFT results showed a FEV-1 predicted value of 3.53.  Post-
medication results included an FVC value of 3.10, and an FEV-
1 value of 2.48.  The Board calculates the FEV-1 percent of 
the predicted value as 70.25 (calculated by dividing 2.48, 
post-medication FEV-1 value, by 3.53 predicted FEV-1 value), 
and an FEV-1/FVC value of 80 percent (calculated by dividing 
2.48 post-medication FEV-1 value, by 3.10, post-medication 
FVC value).  In the May 2001 VA examination, the veteran's 
PFT post-medication results indicated the following: an FVC 
of 2.70, and an FEV-1 of 2.20.  The predicted FEV-1 value was 
3.47.  The Board calculates the FEV-1 percent of the 
predicted value as 63.4 (calculated by dividing 2.20, post-
medication FEV-1 value, by 3.47 predicted FEV-1 value), and 
an FEV-1/FVC value of 81.5 percent (calculated by dividing 
2.20 post-medication FEV-1 value, by 2.70, post-medication 
FVC value).  When the pulmonary function test results dated 
in March 1999 and May 2001 are applied to the revised 
criteria in Diagnostic Code 6602, they do not show 
entitlement to a rating in excess of 30 percent.

The Board notes that additional pulmonary function tests were 
attempted during VA examinations conducted in November 2003 
and August 2004.  In the November 2003 VA examination report, 
it was noted that the veteran could not complete the PFT's 
due to coughing and vomiting during the examination.  It was 
also noted in the August 2004 VA examination report that the 
PFT results were deemed "useless" and "inaccurate" by the VA 
physician due to coughing episodes while performing forced 
inspiration and expiration as well as "poor cooperative 
effort" by the veteran during testing.  Unfortunately, 
multiple attempts to obtain current PFT results have been 
unsuccessful.  Therefore, the Board considers whether a 
higher rating for the veteran's service-connected bronchial 
asthma would be supported under the additional criteria 
contained in revised Diagnostic Code 6602.

Competent medical evidence of record, including VA outpatient 
treatment records, November 2003 and August 2004 VA 
examination reports, and records from SSA, does not reflect 
that the veteran's bronchial asthma require monthly visits to 
a physician for care of exacerbations or any usage of 
systemic (oral or parenteral) corticosteroids, which would 
support a 60 percent rating.  The veteran himself reported 
that he had no complaints dyspnea and was only being seen for 
asthma every four to six months.  He did not require any 
emergency room visits, Urgent Care, or oxygen.  He also 
denied ever being prescribed prednisone therapy for asthma 
control.  (See April 2001, November 2003, and August 2004 VA 
examinations). 

Evidence of record does show that he continues to use daily 
inhalational therapy, oral bronchodilator therapy, and 
inhalational anti- inflammatory medication for treatment of 
his service- connected respiratory disability.  It does not, 
however, show daily use of systemic (oral or parenteral) 
corticosteroids or immuno-suppressive medications.  
Consequently, the evidence does not support a higher (60 
percent) rating.  

Consistent with the facts found, the Board concludes that, 
prior to June 20, 2007, the veteran's symptomatology 
continues to more nearly approximate the criteria for a 30 
percent rating, but no higher, under both the old or revised 
rating criteria of Diagnostic Code 6602.  

B.  Evaluation from June 20, 2007

In this case, the Board finds that the severity of the 
veteran's bronchial asthma does not meet the schedular 
requirements for a 100 percent rating under Code 6602; hence, 
no more than a 60 percent rating is assignable under these 
criteria.  On his June 2007 VA examination, the veteran 
reported that he did not have dyspnea with exertion since his 
bypass surgery.  He did not get shortness of breath and had 
no exacerbations as long as he stayed on his usual asthma 
regimen.  The examiner indicated that the veteran's asthma 
was well controlled with medical therapy.  There was no 
evidence that reflected that the veteran had pronounced 
bronchial asthma, with asthmatic attacks very frequently, 
with severe dyspnea on slight exertion between attacks, and 
marked loss of weight or other evidence of severe impairment 
of health to provide a basis for an evaluation greater than 
60 percent under the old criteria.  

To support his claim for a rating in excess of 60 percent 
under the revised criteria, the evidence would need to show 
an FEV-1 of less than 40 percent of the value predicted, or 
an FEV-1/FVC of less than 40 percent of the value predicted, 
or more than one attack per week, with episodes of 
respiratory failure, or that the veteran requires the daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.

On June 20, 2007 VA examination PFT's revealed FEV-1 post-
medication was 50 percent predicted and FEV-1/FVC was 69 
percent.  It was also noted that the veteran did not require 
episodic or continuous oral steroids for asthma.  He had no 
emergency room visits for asthma, no periods of 
incapacitation due to asthma, did not require oxygen, and 
there was no sequelae of his medication.  There was no 
evidence of respiratory failure.  Consequently, the evidence 
does not support a higher (100 percent) schedular rating.  
Consistent with the facts found, a 60 percent rating, but no 
higher, is warranted for the veteran's bronchial asthma for 
the period from June 20, 2007.  

C. Extraschedular Evaluation

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2004).  

In this case, the Schedule is not inadequate.  The Schedule 
does provide for higher ratings for residuals bronchial 
asthma, but, as discussed above, there is no evidence 
supporting a rating in excess of 30 percent prior to June 20, 
2007 and a rating in excess of 60 percent from that date.  In 
addition, it has not been shown that the service-connected 
respiratory disability of bronchial asthma alone has required 
frequent periods of hospitalization or produce marked 
interference with the veteran's employment.  For these 
reasons, the assignment of an extraschedular rating for this 
disability is not warranted.


ORDER

Prior to June 20, 2007, a rating in excess of 30 percent for 
bronchial asthma is denied.   

From June 20, 2007, a rating in excess of 60 percent for 
bronchial asthma is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


